224 Ga. 571 (1968)
163 S.E.2d 692
JONES
v.
JONES.
24813.
Supreme Court of Georgia.
Submitted September 13, 1968.
Decided September 23, 1968.
E. B. Shaw, for appellant.
James H. Neal, for appellee.
GRICE, Justice.
This appeal is from a judgment awarding temporary alimony and counsel fees. All of the enumerations of error require consideration of the evidence, but no transcript of such evidence is in the record before this court or in the trial court for transmittal to this court. Under these circumstances the judgment complained of must be affirmed. Smith v. Smith, 223 Ga. 795 (2) (158 SE2d 679). See also Reid v. Wilkerson, 223 Ga. 751 (158 SE2d 241).
Judgment affirmed. All the Justices concur.